DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations “the pressure” in line 6. There is insufficient antecedent basis for these limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claims 2-12 inherit the same grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Amendment
This office action is in response to communication received on 11/01/2021. The response presented amendment to claims 1 and 8. 


Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20040118196 A1
Landes et al. hereinafter Landes
US 8,742,915 B2
Vassilieff
US 20170008355 A1
Lange et al. hereinafter Lange


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Landes in view of Vassilieff.
With respect to claim 1, Landes discloses an electronic unit suitable for being positioned on an internal face of a tread of a tire with a view to measuring operating parameters of a vehicle wheel equipped with said tire (Abstract discloses an apparatus for mounting an electronic tag within a tire includes a patch having a first side for mounted location against an inner liner of the tire, a second opposite side, and a socket member extending into the second side), comprising: 
a body (tag 40), configured to be embedded into the thickness of said tire (tire 10), in a housing provided for this purpose (vulcanized rubber patch 70), and comprising sensors (sensors 44 and 48) dedicated to measuring operating parameters of the wheel including radial acceleration of the wheel, and the pressure and temperature of the tire with which this wheel is equipped (The temperature sensor 44 and pressure sensor 48 are embedded within tag 40 and affixed to tire 10 as illustrated Fig. 1), 
a head (top surface 88), arranged at one end of the body (40) so as to be positioned against the internal face of the tread of the tire and comprising a circuit board (circuit board 50) for managing information output from the sensors of said body (¶[0021] discloses a pair of printed circuit boards 50 electrically connected to the microcontroller 42 and process samplings taken by the temperature and pressure sensing devices 44 and 48) and 
[0031] discloses measured data such as temperature and pressure within the tag transmitted to an external reader); 
means for connecting elements with which said body is equipped and the elements with which said head is equipped (¶[0021] discloses conductor 46  connects microcontroller 42 to the sensing device); and 
a means for supplying the electronic unit with power (¶[0022] discloses the tag 40 preferably includes a battery 51 that is conventionally electrically connected to the micro-controller 42 for energization thereof).
Landes discloses temperature and pressure sensor embodied within tag 40. However, Lands is silent about tag embodying an acceleration sensor to measuring  radial acceleration of the wheel.
Vassilieff invention related to a method and unit for optimized transmission of measurement of parameters of vehicle tires discloses tag embodying an acceleration sensor to measuring  radial acceleration of the wheel (col. 4 lines 15-22 discloses each wheel unit includes sensors for measuring the parameters of pressure, temperature and acceleration, and elements of storage and autonomous power supply, in conjunction with a processor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landes with the teachings of Vassilieff so that Landes tag will have an accelerometer in order to measure operating parameters of the wheel such as the radial acceleration, and the pressure and temperature of the tire with which this wheel is equipped for the predicable benefit of identifying 
With respect to claim 3, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses  the means for connecting the elements (conductor 46) with which the head (88) is equipped and the elements (at least 44 and 48) with which the body is equipped comprises of a wireless connection (¶[0022] discloses the transmitter structure on boards 50 preferably includes an antenna).  
With respect to claim 4, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses the means for connecting the elements (at least 44 and 48) with which the head (88) is equipped and the elements (at least 44 and 48) with which the body (40) is equipped comprises a wired connection (64), a face of the head located facing the end (74) of the body to which it is coupled then comprising connection pads (vulcanized rubber patch 70).
With respect to claim 5, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses the body (40) is produced by overmolding and is extended, at one of its ends, by a receptacle (side walls 86 ) made from an elastic material (¶[0029] discloses the cover member 82 and the cup member 84 are separately molded from a rubber based rubber based material such as nitrol rubber), able to form a chamber of retentive shape (area within 40), and the head (88) comprises a casing (90) able to be housed in said chamber.  
With respect to claim 6, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses the body (40) and head (88) form a single piece (refer Fig-2).  
With respect to claim 7, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses a base (70) is provided between the head (40) and the body (40) so as to create an additional area for abutment against the internal face (35) of the tread of the tire (10).  
With respect to claim 8, Landes and Vassilieff disclose the electronic unit as claimed in claim 7 above. Landes further discloses the underside of the base, which is intended to make contact with the internal face of the tread of the tire (¶[0024] discloses side 73 of the patch 70 faces the interior of the tire 10), is configured to be adhesively bonded to said internal face (Fig. 2 illustrates tag 40 adhesively bonded to tire 10).  
With respect to claim 9, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses a tire (10), comprising a housing that opens at least onto an internal face of the tread of said tire and that is configured to receive an electronic unit (¶[0024] discloses side 73 of the patch 70 faces the interior of the tire 10).
With respect to claim 10, Landes and Vassilieff disclose the electronic unit as claimed in claim 9 above. Landes further discloses motor-vehicle wheel (10).
Landes is silent about a rim on which a tire is installed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that a tire is mounted on rim, since it was known in the art that a tire has to be mounted in the rim in order to be used as a wheel for a vehicle.
With respect to claim 11, Landes and Vassilieff disclose the electronic unit as claimed in claim 10 above. Lands further discloses a motor vehicle, comprising at least one wheel (¶[0031] discloses vehicle tire).
With respect to claim 12, Landes and Vassilieff disclose the electronic unit as claimed in claim 2 above. Landes further discloses the means for connecting the elements with which the head is equipped and the elements with which the body is equipped comprises a wireless connection (¶[0022] discloses the transmitter structure on boards 50 preferably includes an antenna).  
With respect to claim 13, Landes and Vassilieff disclose the electronic unit as claimed in claim 2 above. Landes further discloses the means for connecting the elements with which the head is equipped and the elements with which the body is equipped comprises a wired connection, a face of the head located facing the end of the body to which it is coupled then comprising connection pads (Fig. 2 illustrates conductor 46 connecting elements within tag 40).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Landes and Vassilieff as applied to claim 1 above, and further in view of Lange.
With respect to claim 2, Landes and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses battery 51 as a source of power located in the body. However, Landes is silent about the supplying the means for supplying power is an energy-harvesting device.
Lange, from a pressure sensitive foil, a tire pressure sensor module, a tire, a method and a computer program for obtaining information related to deformations of a tire, discloses the supplying the means for supplying power is an energy-harvesting device (¶[0036] discloses the energy harvester may comprise a piezoelectric element to convert mechanical energy into electrical energy).
.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicant argues that “…Landes does not disclose or suggest an electronic unit configured to be embedded into the thickness of a tire…” 
The examiner respectfully disagrees. As illustrated in Fig. 2, the vulcanized rubber patch 70 affixed to the innerliner 35 of the tire 10. The sensor 40 is embedded into the thickness of said vulcanized rubber patch 70 that is affixed to the innerliner 35 of the tire 10. Accordingly, the primary reference broadly teaches the alleged limitation.
Applicant argues that “…Landes fails to disclose, teach, or suggest a head arranged at one end of the body so as to be positioned against the internal face of the tread of the tire…”
The examiner respectfully disagrees. As illustrated in Fig. 2, the sensor 40 embedded into the thickness of said vulcanized rubber patch 70 is positioned against the internal face of rubber patch of the tire. Accordingly, the primary reference broadly teaches the alleged limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/GEDEON M KIDANU/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861